Citation Nr: 0424057	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  02-21 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date prior to May 21, 2001, 
for the grant of service connection for hypothyroidism.  

2.  Entitlement to an effective date prior to May 21, 2001, 
for the grant of service connection for hypogonadism.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1975 to May 1981 and from March 1985 to June 1989, and served 
on active duty for training from August 2000 to January 2001.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision by the Albuquerque 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for hypothyroidism and 
hypogonadism, rated 10 percent and 20 percent respectively, 
effective May 21, 2001.  The veteran contends that an 
effective date of June 15, 1989, is warranted for the grant 
of service connection of each of these disabilities.  In the 
May 2002 decision, the RO also denied special monthly 
compensation based on loss of use of a creative organ.  In 
his notice of disagreement with the May 2002 decision, the 
veteran expressly limited his appeal to the issues of 
entitlement to earlier effective date for the grant of 
service connection for hypothyroidism and hypogonadism.  
Accordingly, these are the only issues before the Board.  

In December 2002, the veteran requested a personal hearing 
before a Decision Review Officer (DRO) at the RO, and also 
requested a Travel Board hearing.  In January 2002, he 
appeared at the RO for a personal hearing before the DRO.  A 
Travel Board hearing was scheduled for September 23, 2003, 
but the veteran canceled that hearing.  In July 2003, he 
submitted additional medical evidence, and in writing waived 
his right to have the additional evidence reviewed by the 
agency of local jurisdiction prior to review by the Board.  
See 38 C.F.R. § 20.1304 (2003).  As he has the right to waive 
such review, the Board may proceed.

In correspondence received in July 2003, the veteran appears 
to be seeking service connection for osteoporosis as 
secondary to hypothyroidism.  That matter is referred to the 
RO for appropriate action.
FINDINGS OF FACT

1.  The veteran filed his initial claim of service connection 
for hypothyroidism and hypogonadism on May 21, 2001; this was 
more than a year after his June 1989 separation from active 
duty.  

2.  Service connection for hypothyroidism and hypogonadism 
was granted effective May 21, 2001.  


CONCLUSIONS OF LAW

1.  An effective date prior to May 21, 2001, for the grant of 
service connection for hypothyroidism is not warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2003).  

2.  An effective date prior to May 21, 2001, for the grant of 
service connection for hypogonadism is not warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue, and the claims have been 
considered on the merits.  The veteran was provided VCAA 
notice in September 2001 correspondence from the RO.  He was 
properly (See VAOPGCPREC 8-2003 (Dec. 2003)) provided VCAA 
notice on the "downstream" issues of effective dates for 
awards of service connection by a June 2003 supplemental 
statement of the case (SSOC).  He was notified (in the May 
2002 decision, in a November 2002 statement of the case 
(SOC), and in the June 2003 SSOC) of everything required, and 
has had ample opportunity to respond or supplement the 
record.  The case was reviewed de novo subsequent to the 
notice.  

Regarding content of notice, the SOC and SSOC informed the 
veteran of what the evidence showed, and the SOC informed him 
of the controlling law and regulations.  He was advised in 
the September 2001 correspondence that VA would make 
reasonable efforts to help him get pertinent evidence, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  The November 
2002 SOC advised him of what the evidence must show to 
establish entitlement to o an effective date earlier that May 
21, 2001, for the service-connected disabilities here at 
issue, and what information or evidence VA needed from him.  
Everything submitted to date has been accepted for the record 
and considered.  While the veteran was not advised verbatim 
to submit everything he had pertaining to his claims, he was 
advised to submit, or provide releases for VA to obtain, any 
pertinent records.  He was expressly asked to notify VA about 
"any additional information or evidence that you want us to 
get for you."  Essentially, given the current posture of the 
claims, this was equivalent to advising him to submit 
everything pertinent.  

A de novo review of the evidence by a Decision Review Officer 
has been performed (see November 2002 SOC).  VA has obtained 
all records it could obtain.  Development is complete to the 
extent possible; VA's duties to notify and assist are met.  
Finally, it is noteworthy that the critical facts, i.e., that 
the veteran's last period of active service (when he 
allegedly had the microwave radiation exposure to which the 
disabilities at issue are attributed) ended on June 14, 1989, 
and that his original claim of entitlement to service 
connection for hypothyroidism and hypogonadism was received 
by VA on May 21, 2001, are not in dispute.  Thus, the law is 
dispositive, and the Board finds it proper to proceed with 
appellate review.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  It is not prejudicial to the veteran for the Board 
to do so.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  


Background

The veteran's original claim of service connection for 
hypothyroidism and hypogonadism was received by the RO on May 
21, 2001.  Service records include a DD Form 214 which shows 
that the veteran's military occupation specialty during his 
service from March 1985 to June 1989 included duty as a 
"Roland Mechanic."  A 1987 service evaluation indicates 
that he assisted in maintaining a Roland guided missile 
system, which employed high frequency radio waves for its 
guidance system.  The veteran reported that his duties as a 
Roland mechanic included removal and replacement of 
assemblies, isolating malfunctions, and taking corrective 
actions when warranted.  In statements in support of his 
claim, the veteran reported that he was accidentally 
subjected to microwave radiation on one occasion when working 
on the missile system.  He provided detailed accounts of the 
accidental exposure to microwave radiation, and recalled the 
names of fellow servicemen who were present during the 
exposure.

In June 1989, the veteran filed a claim of service connection 
for a left shoulder, lumbar spine, a left knee, and sinus 
disorders.  The June 1989 application did not mention 
hypothyroidism or hypogonadism.  In an October 1989 RO rating 
decision, the RO granted service connection for panic 
attacks, left knee chondromalacia, and residuals of a left 
shoulder strain with muscle tear.  

Of record is a May 2001 letter from a private endocrinologist 
who reported that the veteran had hypothyroidism and 
hypogonadism, with hypogonadism probably due to gonadotropin 
deficiency.  The physician noted that radiation in adequate 
doses "can cause both of these problems . . . ," and he 
opined "[i]t is possible that the microwave radiation caused 
or contributed to [the veteran's] problems."

On VA examination in February 2002, the veteran reported that 
he was first diagnosed with hypothyroidism by a private 
endocrinologist in 1999.  He told the examiner that 
approximately one to two years later, he again saw the 
endocrinologist with complaints of sexual dysfunction.  The 
private physician found that the veteran's left testicle had 
decreased in size, and hypogonadism was diagnosed.  The 
veteran was required to take thyroid replacement medication.  
He also needed weekly injection of testosterone due to low 
testosterone levels.  Examination revealed that the left 
testicle was approximately one-half the size of the right 
testicle.  It was reported that the symptoms of the 
hypothyroidism and hypogonadism had much improved due to 
treatment.  The diagnosis was "[e]uthyroid on L-thyroxine 
replacement.  Normalized follicle-stimulating hormone . . . 
low free testosterone with testosterone injections."  The 
examiner reported that he could not verify whether microwave 
radiation was the cause of the veteran's hypothyroidism, 
although he noted that a private endocrinologist indicated 
that "microwave radiation can do both."  

Based on the evidence of record, the RO issued the May 2002 
decision which granted service connection for hypothyroidism 
and hypogonadism, rated 10 percent and 20 percent 
respectively, effective May 21, 2001, the day VA received the 
veteran's claim.  

At the April 2003 personal hearing, the veteran contended 
that service connection for hypothyroidism and hypogonadism 
should be effective from June 15, 1989 (the day after the 
date of his separation from service), as a review of the 
service medical records would indicate that he had symptoms 
of the disorders as early as in 1988.  He asserted that his 
service-connected panic disorder was actually caused by his 
underactive thyroid and hypogonadism, but he had been unaware 
of that until he was treated by the private endocrinologist 
approximately four years earlier.  He acknowledged that he 
did not file a formal claim of service connection for 
hypothyroidism or hypogonadism prior to May 2001.

The additional evidence furnished by the veteran in July 2003 
consists of a May 2003 letter from a private physician who 
reported that the veteran's hypothyroidism was being treated 
with medication.  

Legal Criteria and Analysis

As was noted, the RO granted service connection for 
hypothyroidism and hypogonadism in a May 2002 decision, and 
rated the disorders 10 percent and 20 percent respectively, 
effective May 21, 2001.  
The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  This rule holds true in 
cases of de novo claims for service connection, except when a 
claim is received within one year after separation from 
service, in which case the effective date of the award is the 
day following separation from service..  38 C.F.R. § 
3.400(b)(2)(i).  

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA. 38 
C.F.R. § 3.151(a) (2003).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief of entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2003).  "Date of receipt" generally means the 
date on which a claim, information or evidence was received 
by VA.  38 C.F.R. § 3.1(r).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. 
§§ 3.1(p), 3.155(a) (2003); see Servello v. Derwinski, 3 Vet. 
App. 196 (1992).  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits, but only when such reports relate to an examination 
or treatment of a disability for which service connection has 
previously been established.  38 C.F.R. § 3.157(b).

The effective date of the grant of service connection for 
hypothyroidism and hypogonadism will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(a).  In essence, the determination 
is based on timing, i.e., when the veteran filed the original 
claim for service connection hypothyroidism and hypogonadism.  
The Board acknowledges the veteran's statements and testimony 
that he experienced symptoms of hypothyroidism and 
hypogonadism during his service from March 1985 to June 1989.  
However, his formal claim for service connection for the 
disabilities was not received until May 2001 (He did file 
claims seeking service connection for unrelated disabilities 
in July 1981.), and the Board finds nothing in the claims 
file which may be construed as an informal claim brought 
prior to May 21, 2001.  See 38 C.F.R. §§ 3.1(p), 3.155(a) 
(2003).

The effective date of an award of service connection is the 
date of claim unless the claim is submitted within one year 
from the separation from service, in which case VA benefits 
may be paid from the day after separation from service.  
Here, as the veteran did not file a claim of service 
connection for hypothyroidism and/or hypogonadism until May 
21, 2001, there is no legal basis for making the award 
retroactive to his separation from service in June 1989.  
There is no provision in the law for awarding benefits from a 
point in time when symptoms were allegedly noticed.  There is 
no statutory or regulatory authority which would permit the 
Board to grant an earlier effective date prior to May 21, 
2001, for the award of service connection for hypothyroidism 
or hypogonadism.  Thus, as a matter of law, the appeal 
seeking an earlier effective date for service connection of 
hypothyroidism and hypogonadism must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b).  However, that doctrine is not 
applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  






ORDER

An effective date prior to May 21, 2001, for the grant of 
service connection for hypothyroidism is denied.  

An effective date of May 21, 2001, for the grant of service 
connection for hypogonadism is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



